Bussell, O. J.
The exception is to a judgment refusing to sanction a petition for certiorari, by which the petitioner sought to review the judgment of the ordinary refusing the writ of habeas corpus. The sentence of the court is not for any .reason void and unenforceable. The .accused was convicted of bastardy, and a sentence of twelve months upon the chain-gang was imposed. The accused was offered the option of suspending the sentence by the payment of $20 per month for 50 months to the mother of the child for its support. After making payment for one month he refused to pay more. Even if the provision as to the monthly payments is entirely void, no reason appears why the sentence of twelve months at hard labor on the chain-gang (which imposed a term of labor prescribed by law) should not be enforced; and the judge of the superior court properly refused to sanction the petition for certiorari.

Judgment affirmed.


All the Justices concur.